Citation Nr: 1814743	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

A current right knee disorder has not been shown proximate to the claim or during the appeal period.


CONCLUSION OF LAW

A right knee disorder was not incurred in service.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a right knee disorder as a result of an in-service injury.  Specifically, he stated that he twisted his right knee during service while playing baseball.  He further stated that X-showed a strained right knee ligament.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the evidence does not show a right knee disorder at any time proximate to, or during, the claim.  The only indication in the record that the Veteran has a right knee disorder is a November 1997 private treatment record reflecting that he had right knee surgery, many years after discharge from service.  There is no other medical evidence of record reflecting that he has a current right knee disorder.  Without a current disability now or at any time during the appeal period, service connection is not warranted and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


